            Case 1:20-cv-02298-RA Document 20 Filed 08/07/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 8/7/2020


 PAMELA WILLIAMS, on behalf of herself
 and all others similarly situated,

                              Plaintiff,                       No. 20-CV-2298 (RA)

                         v.                                            ORDER

 THE PAPER STORE, LLC,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         Defendant has filed a Notice of Suggestion of Bankruptcy stating that it has filed a

Chapter 11 case before the United States Bankruptcy Court for the District of Massachusetts. See

Dkt. 19. Accordingly, this action is hereby stayed pending the bankruptcy proceedings.

Defendant shall file a letter no later than October 7, 2020 updating the Court as to the status of

those proceedings.

SO ORDERED.

Dated:      August 7, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
